                 Case:20-00759-swd         Doc #:5 Filed: 02/26/20         Page 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF MICHIGAN

 In re:
                                                            Case No. DG 20-00759
 GOODRICH QUALITY THEATERS, INC,                            Hon. Scott W. Dales
                                                            Chapter 11
             Debtor.
 _____________________________________/

                      DEFINITIVE ORDER FOR DEBTOR−IN−POSSESSION

                 PRESENT:        HONORABLE SCOTT W. DALES
                                 Chief United States Bankruptcy Judge

         The debtor has filed a petition pursuant to Chapter 11 of the Bankruptcy Code. No petition
for a trustee has been filed as of this date, and it appears that a definitive order with respect to the
debtor's continued operation should be issued,

          NOW, THEREFORE, IT IS HEREBY ORDERED that:

          1. Authorization. Pursuant to 11 U.S.C. § 363 and § 1108, the debtor is authorized to
             continue in possession of the assets and effects of the debtor and to carry on normal
             business until further order of this court. Hereinafter the term "debtor" means "debtor-
             in-possession."

          2. Use of Cash Collateral Prohibited. The debtor will not use cash collateral as defined in
             § 363 of the Bankruptcy Code, absent the consent of each entity with an interest in the
             cash collateral, or as authorized by this court. Motions for approval of an agreement for
             the use of cash collateral must comply with Bankruptcy Rule 4001(d). See LBR 4001-
             2. Nothing in this Order shall be deemed or construed to authorize the use of cash
             collateral.

          3. Payment of Pre-Petition Debts Prohibited. The debtor will not pay debts incurred prior
             to the filing of the petition, including taxes, unless such payments are authorized by
             this court.

          4. Payment of Professional Fees. No fees shall be paid to any attorney, appraiser,
             accountant, auctioneer, or other professional person retained under either § 327 of §
             1103 of the Bankruptcy Code unless authorized by order of this court.

          5. Purchases and Sales. The debtor may buy and sell merchandise, supplies, and property
             in the ordinary course of business, provided that the purchases and sales are necessary
             and essential for its operation. All purchases or sales shall be for cash or for credit not
       Case:20-00759-swd          Doc #:5 Filed: 02/26/20           Page 2 of 4




   to exceed thirty (30) days. All purchases or sales not in the ordinary course of business
   require specific authorization by this court.

6. Bookkeeping. As of the date of entry of the order for relief, the debtor shall close its
   existing books and open new ones, maintaining a full and accurate accounting with
   respect to receipts, disbursements, purchases, accounts receivable, and accounts
   payable.

7. Authorized Bank Accounts.

       (a) The debtor shall close existing bank accounts and shall open new accounts in
           the name of the debtor at a financial institution approved by the United States
           Trustee. All cash assets of the debtor shall be transferred to and held in
           authorized debtor-in-possession accounts. The debtor shall maintain a
           segregated tax escrow account for the payment of taxes.

       (b) The debtor's checks shall bear the term "debtor-in-possession" and the debtor's
           case number.

       (c) Financial institutions which open accounts for any debtor-in-possession shall
           comply with § 345(b) of the Bankruptcy Code.

8. Tax Escrow Requirements.

       (a) Within thirty (30) days of the entry of this order, the debtor shall file all tax
           returns which were delinquent as of the date of filing of this case. The debtor
           shall pay all federal, state, and local tax liabilities incurred after the filing of the
           case, including property taxes, as they become due, and shall file all reports,
           returns, or other documents required to be filed on the dates due. Pre-petition
           taxes shall not be paid unless payment is authorized by this court. The debtor
           shall pay federal taxes using depository receipts and shall file returns as
           required by Internal Revenue Service regulations.

       (b) Pending payment of taxes, the debtor shall deposit all funds necessary to pay
           its taxes, whether federal, state, or local, in its segregated tax escrow account.
           This includes those taxes which applicable law requires the debtor to collect
           from others and to pay over to the taxing authority (e.g., funds due the Internal
           Revenue Service under §§ 3102, 3402(a), 3111, and 3301 of the Internal
           Revenue Code of 1986). All taxes of any description should be paid from the
           tax escrow account.

9. United States Trustee. The debtor shall furnish to the United States Trustee such reports
   and information as the United States Trustee may reasonably require to supervise the
   administration of the estate. Such reports shall be signed by the debtor or an authorized
   representative who shall assure their accuracy and attest to it. The originals of such
   reports and information shall be filed with the Clerk of the Court. Copies shall be served
       Case:20-00759-swd          Doc #:5 Filed: 02/26/20        Page 3 of 4




   upon the Office of the United States Trustee, The Ledyard Building, 2nd Floor, 125
   Ottawa, N.W., Suite 200R, Grand Rapids, Michigan 49503, and upon the chair and
   attorneys for any committees that may have been appointed in this case.

10. Salaries and Draws. Within fourteen (14) days of the filing of the petition, the debtor
    shall file with the Clerk of the Court a schedule of proposed salaries to be paid to senior
    management employees and draws to be paid to equity interest holders. A copy of this
    schedule shall be served upon the United States Trustee, and the chair and attorneys of
    any committee appointed in the case. The proposed salaries and draws are approved
    and may be paid until and unless this court shall decide otherwise. No changes may be
    made in these payments unless an amended schedule is filed. An amended schedule is
    subject to the same notice and objection procedures as the original schedule.

11. Required Insurance.

       (a) The debtor shall maintain adequate insurance coverage on all assets of the estate
           and shall maintain insurance for the protection of its employees and customers.

       (b) No debtor shall use uninsured assets of the estate in the operation of its business
           without the permission of this court, nor shall any debtor continue business
           operations without adequate insurance coverage.

       (c) The debtor shall file a schedule of insurance coverage within fourteen (14) days
           of the filing of the petition.

12. Special Provisions for Corporate Debtors. In the event that the debtor is a corporation,
    all present and future officers, directors, and controlling shareholders of the debtor are
    personally responsible for ensuring that the debtor complies with this and all future
    orders of this court. Any change of officers or directors shall be reported in writing to
    the Clerk of the Court and the United States Trustee within fourteen (14) days of such
    change.

13. Plan Date. The debtor should be prepared to provide a meaningful date for the filing of
    a plan of reorganization and disclosure statement at the United States Trustee's request
    at any initial debtor's conference or section 341 meeting conducted by the United States
    Trustee in this case. Failure to agree to a meaningful plan and disclosure statement
    filing date may constitute unreasonable delay prejudicial to creditors and serve as
    grounds for conversion of this case to a Chapter 7 proceeding.

14. Amendments. This Order is subject to amendment by the court at its own initiative or
    upon the motion of any interested party.

15. Service. This Order shall be served in person or by first-class United States mail upon
    the following by the Clerk of the Court.

       (a) Debtor-In-Possession;
                 Case:20-00759-swd           Doc #:5 Filed: 02/26/20         Page 4 of 4




                 (b)   Attorney for the Debtor-In-Possession;
                 (c)   Internal Revenue Service, Special Procedures Section;
                 (d)   Michigan Department of Treasury;
                 (e)   Michigan Employment Security Commission;
                 (f)   Entities requesting notice of this proceeding; and
                 (g)   The United States Trustee.

         This Order shall be served in person or by first-class United States mail upon the
         following by the Office of the United States Trustee:

                 (a)   each bank holding an authorized account of the debtor;
                 (b)   the chair of any committees appointed in the case;
                 (c)   the attorneys for any committees appointed in the case;
                 (d)   all present officers, directors, and controlling entities of the debtor, if any, and
                       upon their successors upon notification of their appointment.

         The United States Trustee will file a proof of service with regard to service of these
         parties with the Clerk of the Bankruptcy Court.


                                             END OF ORDER




IT IS SO ORDERED.

Dated February 26, 2020
